Case 8:20-cv-00048-JVS-JDE Document 277 Filed 01/19/21 Page 1 of 1 Page ID #:22126


 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
     MASIMO CORPORATION,                    CASE NO. 8:20-cv-00048-JVS (JDEx)
11   a Delaware corporation; and
     CERCACOR LABORATORIES, INC.,           ORDER GRANTING DEFENDANT
12   a Delaware corporation,                APPLE INC.’S APPLICATION TO
13                                          FILE UNDER SEAL ITS
                        Plaintiffs,         SUPPLEMENTAL BRIEF AND
14                                          SUPPORTING DOCUMENTS IN
            v.                              SUPPORT OF ITS MOTION TO
15                                          COMPEL PLAINTIFFS TO COMPLY
     APPLE INC.,                            WITH SECTION 2019.210
     a California corporation,
16                                          Hon. John D. Early
                        Defendant.
17
18         Based on Defendant Apple Inc.’s Application (“the Application”) to File Under
19   Seal Its Supplemental Brief and Supporting Documents in Support of Its Motion to
20   Compel Plaintiffs to Comply with Section 2019.210 and supporting documents (the
21   “Supplemental Brief”), and for good cause appearing:
22         IT IS HEREBY ORDERED THAT the Application (Dkt. 265) is GRANTED.
23   Apple shall file under seal (1) its Supplemental Brief, and (2) Exhibit C to the
24   Declaration of Joshua Lerner in Support of Apple’s Supplemental Brief.
25
26   Dated: January 19, 2021                     __________________________
                                                 JOHN D. EARLY
27                                               United States Magistrate Judge
28
        ORDER GRANTING APPLE’S APPLICATION TO FILE UNDER SEAL ITS SUPPLEMENTAL BRIEF AND
                       SUPPORTING DOCUMENTS ISO ITS MOTION TO COMPEL
                               CASE NO. 8:20-CV-00048-JVS (JDEX)
